Citation Nr: 1527600	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-10 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for major depressive disorder.

4.  Entitlement to a rating in excess of 10 percent for post-operative residuals right knee injury with degenerative joint disease.

5.  Entitlement to a compensable rating for allergic rhinitis with pharyngitis.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to November 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

On his VA Form 9, dated March 2010, the Veteran requested a Travel Board hearing before a member of the Board.  A hearing on appeal will be granted if the appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).  On July 30, 2014, the day of the hearing, the Veteran's representative asked the RO to reschedule the hearing.  The RO agreed.  In a letter dated September 2014, VA notified the Veteran that his was rescheduled for a Travel Board hearing on October 30, 2014.  This notice was mailed to the Veteran's last known address of record, an address from which he has continued to correspond.  The Veteran's representative also received a copy of the notice.  The postal service did not return either letter as undeliverable.  On October 29, 2014, the RO called the Veteran to remind him of his hearing; however, the Veteran failed to report for the scheduled hearing without cause.  None of the Veteran's subsequent correspondence pertains to the hearing.  Because the Veteran has failed to appear for his scheduled hearing without good cause and there has been no request for postponement, his request for a hearing will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2014). 

The issue of entitlement to service connection for major depressive disorder is encompassed in the Veteran's claim for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While this decision awards service connection for PTSD, the claim of service connection for major depressive disorder must remain on appeal.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (two psychiatric disabilities "could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability").

The issues of entitlement to service connection for major depressive disorder and entitlement to a TDIU are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A March 2007 rating decision denied service connection for PTSD.  The Veteran did not appeal this decision and no new and material evidence was received within the appeal period.  Thus, the decision became final.

2.  Evidence received since March 2007 raises a possibility of substantiating the service connection claim for PTSD.

3.  The Veteran has PTSD that is due to a verified stressful event in service.

4.  The Veteran's post-operative residuals right knee injury with degenerative joint disease has been productive of painful motion with flexion limited to no less than 110 degrees, including on repetition, and extension limited to 0 degrees, even considering other factors; and there is no recurrent subluxation or instability.

5.  In April 2014, prior to the promulgation of a decision, the Veteran requested that the issue of entitlement to a compensable rating for allergic rhinitis with pharyngitis be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for PTSD have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.304(f) (2014).

3.  The criteria for a rating in excess of 10 percent for post-operative residuals right knee injury with degenerative joint disease on the basis of instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

4.  The criteria for a separate 10 percent rating for post-operative residuals right knee injury with degenerative joint disease on the basis of painful motion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

5.  The criteria for the withdrawal of the substantive appeal regarding the claim of entitlement to a compensable rating for allergic rhinitis with pharyngitis have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Standard April and May 2008 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Veteran was provided VA medical examinations in September 2008 and March 2014.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim pertaining to the right knee.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  PTSD

a.  New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of service connection for PTSD.

In March 2007, the RO denied that claim on the basis that the evidence failed to show that the Veteran had a current diagnosis of PTSD or a verified in-service stressor.  The March 2007 decision became final because no notice of disagreement or new and material evidence was submitted within one year of March 26, 2007, the date that the AOJ mailed notice of its decision.  See 38 C.F.R. § 20.302(a) (2014); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Significantly, the earliest evidence pertaining to the Veteran's PTSD is a note signed April 1, 2008.  As this correspondence was generated more than one year after notice of the March 2007 rating decision was mailed, it is properly construed as a claim to reopen.

At the time of the March 2007 denial, the relevant evidence of record included the Veteran's statements and his service treatment and personnel records.

The evidence since March 2007 includes medical treatment records showing a current diagnosis of PTSD.

The Board finds that these medical records are new and material as they are not cumulative or redundant of the evidence previously of record, and they relate to a previously unestablished element of entitlement to service connection for PTSD, namely evidence of a current diagnosis.  Accordingly, reopening of the claim is in order.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section.

b.  Service Connection

The Veteran seeks service connection for PTSD, which he contends is related to an in-service boat accident during which he witnessed a number of service members drowned.  The Veteran also reports that he saw a number of dead bodies being stored in a hanger while search teams looked for more survivors.  His best friend was amongst those who drowned.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.215(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible evidence supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).

The Board finds at the outset that the Veteran's reported in-service stressor, the boat accident, is verified.  News articles of record show that on December 22, 1990, the U.S.S. Saratoga suffered a loss of 21 crewmembers after a ferry capsized while bringing sailors back to the Saratoga.  The Veteran's service personnel records confirm that he was stationed aboard the USS Saratoga at that time and that he was working as a plane handler on the flight deck.  The news articles confirm that the Veteran's best friend was among those who drowned and that bodies were stored aboard the Saratoga during the search.  The Board further notes that corroboration of every detail of the claimed stressor, including personal participation, is not required; independent evidence that the incident occurred is sufficient.  See Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).  The remaining question before the Board is whether the Veteran has an acquired psychiatric disorder, however diagnosed, that is consequent to the in-service boat accident.

The medical evidence of record shows that the Veteran has a current diagnosis of PTSD.  VA and private treatment records show that the Veteran meets the criteria for a diagnosis of PTSD under the DSM-IV guidelines.  See, e.g., VA treatment record (July 29, 2011).  In April 2009, two licensed psychologists agreed that the Veteran's current PTSD is related to the reported in-service boat accident.  

If a veteran has received an "unequivocal" diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor, and can only reject such a diagnosis on a finding that the preponderance of the evidence is against the PTSD diagnosis, the occurrence of the in-service stressor, or the connection of the current condition to the in-service stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).

In March 2014, a VA examiner opined that the Veteran does not meet the criteria for a diagnosis of PTSD according to the DSM-5 guidelines.  The Board notes that where, as here, an appeal was certified to the Board prior to August 4, 2014, the DSM-5 guidelines do not apply.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  

Accordingly, the medical evidence is at least in equipoise in showing that the Veteran has PTSD due to the verified stressor in service (boat accident).

Based on the evidence and analysis above the Board finds the Veteran as likely as not has PTSD that is due to a stressful event in service.  Accordingly, with resolution of the doubt in the Veteran's favor on this issue, the criteria for service connection for PTSD are met and the Veteran's appeal is granted to that extent.

III.  A Right Knee Disability

The Veteran seeks a rating in excess of 10 percent for post-operative residuals right knee injury with degenerative joint disease.

An April 2008 VA treatment record shows that the Veteran reported knee pain, especially on ambulation and with prolonged sitting.

On VA examination in September 2008, the Veteran complained of pain, giving way, instability, stiffness, weakness, swelling, and flare ups.  Veteran reported that he was shot in the right leg in 2008.  He reports missing several days per month since the gunshot wound, which, while related to the right knee, is unrelated to service.  He reported that getting in and out of his truck causes painful flare ups.  He reported that he does not do any long walking.  On physical examination, right knee flexion was to 115 degrees, with pain at 115 degrees, and extension was to 0 degrees, with no objective evidence of pain.  There was no evidence of functional loss or impairment and no additional limitation in range of motion on repetitive-use testing.  There was grinding and crepitation.  The examiner determined that there was no instability, patellar or meniscus abnormalities, other tendon or bursa, and no other knee abnormality.

On VA examination in March 2014, the Veteran reported that he uses a cane and complained of pain, giving way, and difficulty standing.  The Veteran reported that he was last employed as a barber in 2009 and that his employment ended when he lost his barber's license due to his criminal record.  He reported that prior to losing his license, he had to work part time because he could not stand for long periods of time.  He described flare-ups as right knee "exacerbates at night" and that it interfered with his sleep due to throbbing pain.  On physical examination, right knee flexion was to 110 degrees, with pain at 110 degrees, and extension was to 0 degrees, with no objective evidence of pain.  There was no evidence of functional loss or impairment and no additional limitation in range of motion on repetitive-use testing.  The following attributed to the Veteran's functional limitation:  less movement than normal; pain on movement; deformity; and interference with sitting, standing, and weightbearing.  Instability tests were normal.  Muscle strength testing was within normal limits.  There was no evidence or history of recurrent patellar subluxation or dislocation, and no meniscal conditions or surgery.

The Veteran's post-operative residuals right knee injury with degenerative joint disease has been rated under Diagnostic Code 5257 since 1992.

Under DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

Although the Veteran reports giving way and instability, the medical examiners consistently agreed that there was no evidence of right knee instability or a history of instability, let alone moderate instability needed for the next higher rating.  The Board finds that the VA examiners' opinions regarding instability are more probative than that of the Veteran due to their medical training and expertise.  Accordingly, as the Board finds that the preponderance of evidence affirmatively shows that there was no evidence of instability, the criteria for the next higher rating, 20 percent, under Diagnostic Code 5257 have not been met.

Notwithstanding the lack of evidence of instability, the Board will not disturb the current 10 percent rating for instability under Diagnostic Code 5257 because it has been in effect for more than 20 years and is thus protected.  See 38 C.F.R. § 3.951(b) ("A disability which has been continuously evaluated at or above any rating of disability for 20 or more years for compensation purposes under laws administered by the Department of Veterans Affairs will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud."); see also Murray v. Shinseki, 24 Vet. App. 420 (2011) (finding that if a veteran has a protected rating under a specific diagnostic code, VA cannot reclassify the disability by assigning the same rating under a different diagnostic code if the effect is to reduce the protected rating, even while maintaining the same rating based on different manifestations of the disability).

The Board has also considered whether a higher rating is warranted under a different diagnostic code.  As there has been no evidence of ankylosis, dislocation or removal of semilunar cartilage, limitation of extension, impairment of the tibia and fibula, or genu recurvatum, additional disability ratings are not warranted under Diagnostic Codes 5256, 5258, 5259, 5261, 5262, or 5263.

There is, however, x-ray evidence of arthritis and evidence of painful flexion, which warrants a compensable rating under Diagnostic Code 5003.  Normal range of motion for the knee is 140 degrees flexion and 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  Compensation for pain is limited to a single 10 percent disability rating per joint even when there is "no actual or compensable limitation of motion."  See Mitchell v. Shinseki, 25 Vet. App. 32, 36 (2011).  As the Veteran's flexion is limited, at worst, to 110 degrees, there is less movement than normal, but this functional loss due to painful motion is otherwise not compensable under Diagnostic Code 5260, the rating code for limitation of flexion.  Thus, the Board finds that a separate, minimum rating of 10 percent for limitation of flexion due to pain is warranted under Diagnostic Code 5003.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell, 25 Vet. App. at 36; VAOPGCPREC 9-2004.

The criteria for the next higher rating, 20 percent, under Diagnostic Code 5003 have not been met.  Diagnostic Code 5003 provides that a 20 percent rating is warranted when arthritis effects two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The right knee is one major joint.  See 38 C.F.R. § 4.45(f).  As the Veteran's right knee arthritis and painful motion only affect one major joint, a 20 percent rating is not warranted under Diagnostic Code 5003.

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  38 C.F.R. § 3.321(b)(1).  Related factors include "marked interference with employment" and "frequent periods of hospitalization".  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected post-operative residuals right knee injury with degenerative joint disease is manifested by signs and symptoms such as pain, giving way, instability (subjective complaints), stiffness, weakness, swelling, and flare ups, which impairs his ability to get in and out of his truck, stand, sit, and walk for long periods.  See, e.g., VA exam. (Sept. 2008).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion and instability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 2560, 5261.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment of getting in and out of his truck, standing, sitting, and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's post-operative residuals right knee injury with degenerative joint disease because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when his disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

IV.  Allergic rhinitis with pharyngitis

The Veteran has withdrawn the issue of entitlement to a compensable rating for allergic rhinitis with pharyngitis.  There remain no allegations of error of fact or law for appellate consideration with regard to that issue.  The Board does not have jurisdiction to review that issue, and dismissal is warranted.

In April 2014, prior to the promulgation of a decision, the Veteran requested that the issue of entitlement to a compensable rating for allergic rhinitis with pharyngitis be withdrawn.  Therefore, there remains no allegations of error of fact or law for appellate consideration, and this issue is dismissed.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).


ORDER

New and material evidence has been submitted to reopen the claim of service connection for PTSD.

Service connection for PTSD is granted.

A rating in excess of 10 percent for post-operative residuals right knee injury with degenerative joint disease on the basis of instability is denied.

A separate 10 percent rating for post-operative residuals right knee injury with degenerative joint disease on the basis of painful motion is granted.

The appeal of entitlement to a compensable rating for allergic rhinitis with pharyngitis is dismissed.


REMAND

As discussed above, while this decision awards service connection for PTSD, the claim of service connection for major depressive disorder must remain on appeal.  See Amberman, 570 F.3d at 1381.

Several VA and private treatment records show that the Veteran has had a diagnosis of major depressive disorder during the pendency of the appeal.  See, e.g., VA treatment record (July 3, 2008); Private psychiatric evaluation (April 20, 2009); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, in March 2014, a VA examiner determined that the Veteran did not have a current psychiatric disorder under the DSM-5 guidelines.

Since the DSM-IV was in effect when the Veteran initially filed his October 2006 claim for service connection, reexamination is needed to determine whether the Veteran has meet the criteria for major depressive disorder under the DSM-IV guidelines; whether symptoms of major depressive disorder are separate and distinct from those of the service-connected PTSD; and whether major depressive disorder is related to service or a service-connected disability.

The claim for TDIU is also remanded, as it is inextricably intertwined with the adjudication and evaluation of the Veteran's psychiatric disorders.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.

The examiner is to answer the following questions in terms of whether it is at least as likely as not (a 50 percent or greater probability):

a.  During the pendency of the appeal, has the Veteran meet the criteria for major depressive disorder under DSM-IV?  If not, were the Veteran's previous diagnoses of DSM-IV made in error or has his major depressive disorder resolved?

b.  If the Veteran has meet the criteria for major depressive disorder under the DSM-IV at any time during the pendency of the appeal, has it manifested by symptoms that are separate and distinct from those of the service-connected PTSD?

c.  If the Veteran's major depressive disorder has manifested by symptoms that are separate and distinct from those of the service-connected PTSD, is his major depressive disorder (i) related to his active service or (ii) aggravated by a service-connected disability, to include PTSD?

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to determine a baseline level of severity of major depressive disorder prior to aggravation.

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, after conducting any other development deemed necessary, readjudicate the appeal, including the issue of entitlement to a TDIU.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


